Docket Nos. 99930, 99945 cons.




                     IN THE
                SUPREME COURT
                       OF
              THE STATE OF ILLINOIS



THE PEOPLE OF THE STATE OF ILLINOIS, Appellee and
Cross-   Appellant, v. ROBERT GREVER, Appellant and
Cross-Appellee.

                Opinion filed June 2, 2006.



    JUSTICE KILBRIDE delivered the judgment of the court,
with opinion.
    Chief Justice Thomas and Justices Freeman, McMorrow,
Fitzgerald, Garman, and Karmeier concurred in the judgment
and opinion.
                           OPINION

     Defendant, Robert Grever, is a former township supervisor
of Ela Township, Lake County. Defendant was found guilty of
12 counts of official misconduct (720 ILCS 5/33B3(a), (c) (West
1998)), for his failure to report amounts his wife owed to the
township for his mother-in-law=s care at the county nursing
home.
     Defendant was charged by indictment in the circuit court of
Lake County with multiple counts of official misconduct.
Following a bench trial, defendant was found guilty of all
charges. The appellate court reversed five and affirmed three
of the convictions. 353 Ill. App. 3d 736.
     The State and defendant filed petitions for leave to appeal.
This court allowed each petition and consolidated the two. 177
Ill. 2d R. 315. The central, overarching issue in this appeal is
whether the indictment was sufficient to state a charge of
official misconduct for these convictions. We now affirm in part
and reverse in part.

                           BACKGROUND
    0n February 13, 2002, defendant was charged by
indictment with 12 counts of official misconduct. The first six
counts pertained to a different year from 1993 through 1998,
and charged that defendant, while acting in his official capacity
as the Ela Township supervisor:
         Aintentionally failed to perform a mandatory act, in that
         he failed to inform the Ela Township Board of
         [i]ndebtedness of Mae Chvojka and Ruth Grever to the
         Winchester House paid for by Ela Township within 30
         days of the annual township meeting as required by [60
         ILCS 1/70B15(c)(v)], in violation of 720 ILCS 5/22B3(a)
         ***.@
    Counts VII, VIII, and IX of the indictment each referenced a
different person who benefitted from defendant=s alleged
official misconduct and charged that defendant:
         Awith the intent to obtain a personal benefit for [Mae
         Chvojka (count VII), Ruth Grever (count VIII), and
         Robert Grever (count IX)] performed acts in excess of
         his lawful authority, in a series of acts designed to
         promote a single intent, he submitted bills to the Ela
         Township Board for payment by the township for the
         stay of Mae Chvojka at the Winchester House despite
         the fact that neither Mae Chvojka, nor any
         representative on her behalf [was] reimbursing the
         township as required by Ela Township, in violation of
         720 ILCS 5/33B3(c) ***.@
    Counts X, XI, and XII of the indictment each pertained to a
different person who benefitted from defendant=s alleged
official misconduct from 1992 through 1998, and charged that
defendant:
         Awith the intent to obtain a personal benefit to [Mae
         Chvojka (count X), Ruth Grever (count XI), Robert
         Grever (count XII)], performed acts in excess of his
         official authority in a series of acts designed to promote
         a single intent, in that he concealed the existence of a
         debt owed by his wife, Ruth Grever, and her mother,
         Mae Chvojka, to Ela Township and withheld collection
         action regarding said debt, in violation of 720 ILCS
         5/33B3(c) ***.@
    Defendant=s motion to dismiss the indictment on statute of
limitations grounds was denied. Following a bench trial,
defendant was found guilty on all 12 counts charged in the
indictment. Defendant=s posttrial motions, including a motion in
arrest of judgment, were denied. Counts VIII, IX, XI, and XII of
the indictment were merged with counts VII and X, and
convictions were entered on counts I through VI, VII, and X of
the indictment.
    The appellate court reversed the convictions for counts I, II,
and III, finding them to be outside the statute of limitations, and
reversed the conviction for count VII, finding it failed to state an
offense, and further concluding that the State failed to prove
defendant guilty beyond a reasonable doubt. The appellate
court also reversed the conviction for count X, noting that count
X failed to state an offense, and determining that the State
failed to prove defendant guilty beyond a reasonable doubt.
The appellate court affirmed the convictions for counts IV, V,
and VI. 353 Ill. App. 3d 736.

                                -3-
    The State filed a petition for leave to appeal the reversal of
counts VII and X, and defendant filed a petition for leave to
appeal the affirmance of counts IV, V, and VI. This court
allowed each petition and consolidated the two. 177 Ill. 2d R.
315.

                              ANALYSIS
     In a posttrial motion in arrest of judgment, defendant argued
that the indictment was insufficient to state a charge of official
misconduct. Defendant appeals the appellate court=s affirming
the denial of his motion in arrest of judgment on counts IV, V,
and VI. The State appeals the appellate court=s reversal of the
trial court=s denial of defendant=s motion in arrest of judgment
on counts VII and X.
     The United States Constitution and the Illinois Constitution
afford criminal defendants the right to be informed of Athe
nature and cause@ of the accusations against them. U.S.
Const., amend. VI; Ill. Const. 1970, art. I, '8. Further, section
111B3 of the Code of Criminal Procedure of 1963 requires that
a charging instrument set forth Athe nature and elements of the
offense charged.@ 725 ILCS 5/111B3(a)(3) (West 1998). A
motion in arrest of judgment must be granted by the trial court
when the indictment does not set forth the elements of an
offense. 725 ILCS 5/116B2(b)(1) (West 1998); People v. Lutz,
73 Ill. 2d 204, 209 (1978). We must, therefore, determine
whether counts IV, V, VI, VII, and X of the indictment charge
offenses punishable by the criminal law of the State of Illinois.

                      I. Defendant=s Appeal
    Defendant stands convicted of three counts of official
misconduct for failing to include the indebtedness of his wife for
his mother-in-law=s nursing home services paid by Ela
Township in his annual statement of the township=s financial
affairs. Counts IV, V, and VI of the indictment charged
violations of subsection (a) of the official misconduct statute,
requiring proof that defendant, in his official capacity,
intentionally or recklessly failed to perform a mandatory duty as
required by law. 720 ILCS 5/33B3(a) (West 1998).

                               -4-
     Section 70B15(c) of the Township Code (Code) (60 ILCS
1/70B15(c) (West 1998)) requires the supervisor to file with the
township clerk an annual statement of the township=s financial
affairs showing:
              A(i) the balance (if any) received by the supervisor
        from his or her predecessor in office or from any other
        source; (ii) the amount of tax levied the preceding year
        for the payment of township indebtedness and charges;
        (iii) the amount collected and paid over to the supervisor
        as supervisor; (iv) the amount paid out by the supervisor
        and on what account, including any amount paid out on
        township indebtedness, specifying the nature and
        amount of the township indebtedness, the amount paid
        on the indebtedness, the amount paid on principal, and
        the amount paid on interest account; and (v) the amount
        and kind of all outstanding indebtedness due and
        unpaid, the amount and kind of indebtedness not yet
        due, and when the indebtedness not yet due will
        mature.@ 60 ILCS 1/70B15(c) (West 1998).
     The indictment was predicated on defendant=s alleged
intentional failure to report the amounts specified in
subparagraph (v) of section 70B15(c). In his posttrial motion in
arrest of judgment, defendant argued that counts IV, V, and VI
of the indictment failed to charge an offense because
subparagraph (v) only required him to report indebtedness and
did not require him to report amounts due the township. The
trial court rejected this argument and denied defendant=s
motion. The appellate court affirmed, reasoning that the plain
language of the statute requires the conclusion that the phrase
Athe amount and kind of all outstanding indebtedness due and
unpaid@ means Aboth the amount the township owes to others
that is due and has not been paid and the amount that others
owe to the township that is due and has not been paid.@ 353 Ill.
App. 3d at 751.
     Defendant=s appeal presents an issue of statutory
construction. The construction of a statute is a question of law,
and thus review is de novo. People v. Collins, 214 Ill. 2d 206,
214 (2005). Our primary objective in construing a statute is to
give effect to the intention of the legislature. People ex rel.

                               -5-
Sherman v. Cryns, 203 Ill. 2d 264, 279 (2003). The language of
the statute is the best indication of legislative intent. Cryns, 203
Ill. 2d at 279. The statute should be evaluated as a whole, and
each provision construed in connection with every other
section. Lulay v. Lulay, 193 Ill. 2d 455, 466 (2000). When the
language is unambiguous, we must apply the statute without
resorting to further aids of statutory construction. People v.
Glisson, 202 Ill. 2d 499, 504-05 (2002).
     The appellate court noted that Aindebtedness@ means the
condition or state of owing money. 353 Ill. App. 3d at 751-52,
citing Black=s Law Dictionary 771 (7th ed. 1999). Subparagraph
(ii) refers to the amount of tax levied for payment of Atownship
indebtedness and charges.@ Subparagraph (iv) refers to
amounts paid on Atownship indebtedness.@ Subparagraph (v),
on the other hand, refers to Aall outstanding indebtedness.@
According to the appellate court, the fact that the legislature did
not qualify the word Aindebtedness@ in subparagraph (v) to
indicate by whom or to whom the indebtedness is owed, as
was done in subparagraphs (ii) and (iv) of section 70B15(c),
indicates the legislature=s intent to include both indebtedness
owed by the township and owed to the township. 353 Ill. App.
3d at 752.
     The appellate court rejected defendant=s argument that
amounts owed to the township are properly designated as
accounts receivable. The statute contains no reference to
Aaccounts receivable@ and thus, defendant argued, the term
Aindebtedness@ cannot include Aaccounts receivable.@ The
appellate court, without further elucidation, held that the term
Aall outstanding indebtedness@ covered both amounts owed by
the township and amounts owed it, including accounts
receivable. 353 Ill. App. 3d at 752.
     The appellate court reasoned that the words Atownship
indebtedness,@ as used in other subparagraphs of the statute,
are Asimply not the same@ as the words Aall outstanding
indebtedness@ used in subparagraph (v). Therefore, the court
rejected defendant=s argument that because all other
references to Aindebtedness@ in the statute referred to amounts
owed by the township, the term as used in subparagraph (v)


                                -6-
should be given the same construction. 353 Ill. App. 3d at 752-
53.
    Finally, the appellate court concluded that a full statement
of the financial affairs of the township would logically require
the supervisor to show both the amounts owing on its own
indebtedness as well as amounts due the township from other
persons or entities. Any other result, according to the appellate
court, would be absurd. 353 Ill. App. 3d at 754.
    At the outset, we observe that defendant was not charged
with failure to provide a full statement of the financial affairs of
the township. Even if the indictment had contained that
allegation, the parameters of a full statement are set out in
subparagraphs (i) through (v) of section 70B15. A >Where a
statute lists the things to which it refers, there is an inference
that all omissions should be understood as exclusions.= @ Mattis
v. State Universities Retirement System, 212 Ill. 2d 58, 78
(2004), quoting Bridgestone/Firestone, Inc. v. Aldridge, 179 Ill.
2d 141, 151-52 (1997). Thus, the source of the mandatory duty
that is the predicate for the indictment must be found in the
express language of subparagraph (v) of the section.
    Section 70B15(c) sets out the fiscal duties of the township
supervisor, its chief financial officer. Subsection (c) prescribes
the contents of an annual report to be filed with the township
clerk, set out serially in subparagraphs (i) through (v). In
accordance with the rule of statutory construction requiring
evaluation of each provision in connection with every other
provision, we must consider the objective of all the
requirements of subsection (c).
    Subparagraph (i) requires disclosure of amounts received
from the predecessor in office or any other source.
    Subparagraph (ii) requires disclosure of the amount of tax
levied in the preceding year for payment of township
indebtedness.
    Subparagraph (iii) requires disclosure of the amount
collected and paid over to the supervisor in his capacity as
supervisor.
    Subparagraph (iv) requires disclosure of any amounts paid
out on township indebtedness.

                                -7-
    Finally, subparagraph (v) requires disclosure of all unpaid
indebtedness and the maturity date of unpaid indebtedness not
yet due.
    Defendant argues that because the noun Aindebtedness@ is
modified by the adjective Atownship@ in subparagraphs (iii) and
(iv), the noun Aindebtedness@ in subparagraph (v) should be
also understood to reference township indebtedness and not to
include amounts owed to the township. In Guillen v. Potomac
Insurance Co. of Illinois, 203 Ill. 2d 141 (2003), we considered
a similar argument. We were required to decide whether
section 143.17a(b) of the Illinois Insurance Code mandated an
insurance company to maintain proof of mailing a notice of a
premium increase on an insurance policy in a form acceptable
to the United States Postal Service or other commercial mail
delivery service. See 215 ILCS 5/143.17a(b) (West 1992).
Subsection (a) of section 143.17a, applicable to notice of an
intention not to renew, specifically contains that requirement.
See 215 ILCS 5/143.17a(a) (West 1992). Subsection (b),
however, requires only that the company shall maintain proof
of mailing or proof of receipt, and does not specify the nature of
the required proof (215 ILCS 5/143.17a(b) (West 1992)). We
applied the general rule of statutory construction that when the
same words appear in different parts of the same statute, they
should be given the same meaning absent some contextual
indication that the legislature intended otherwise. Accordingly,
we held that the term Aproof of mailing@ should be given the
same meaning in both subsection (a) and subsection (b).
Guillen, 203 Ill. 2d at 152.
    Here, the legislature has used the adjective Atownship@ to
modify the noun Aindebtedness@ in subparagraphs (iii) and (iv)
but omitted the adjective in subparagraph (v). We discern no
contextual indication that the legislature intended to reference
the indebtedness of any other person or entity in subparagraph
(v) and, thus, conclude the provision refers to unpaid
indebtedness of the township, both current and not yet due.
The modifiers Aall@ and Aoutstanding,@ as used in subparagraph
(v), do not enlarge the meaning of Aindebtedness@ to include
amounts owed to the township. Rather, those terms describe
the types of unpaid township indebtedness the supervisor must

                               -8-
report. Hence, subparagraph (ii) references the amount of
taxes collected to apply to township indebtedness;
subparagraph (iv) references paid township indebtedness, and
subparagraph (v) references unpaid township indebtedness.
This is a logical progression, and our construction does not
produce an unjust or absurd result.
    The State argues that this interpretation renders
subparagraph (v) superfluous because it requires the same
reporting of township indebtedness mandated by subparagraph
(iv). We have explained, however, that the reporting
requirements are clearly different, as subparagraph (iv) refers
to indebtedness actually paid during the reporting period, while
subparagraph (v) refers to unpaid indebtedness. Therefore,
subparagraph (v) imposes additional reporting requirements
and is not superfluous.
    We agree with defendant that amounts owed to the
township are properly characterized as accounts receivable.
AAccount receivable@ is defined as Aa balance due from a
debtor on a current account.@ Merriam-Webster=s Collegiate
Dictionary 8 (10th ed. 1999). See also Black=s Law Dictionary
18 (8th ed. 2004) (defining Aaccount receivable@ as A[a]n
account reflecting a balance owed by a debtor@). In another
context, the legislature has recognized the distinction between
debts and accounts receivable. See 65 ILCS 5/8B2B9.2(c)
(West 2005) (requiring a municipal budget officer to examine
all books relating to Adebts and accounts receivable@).
Accordingly, it is fair to assume the legislature would have
used the latter term had it intended to include those amounts in
the reporting requirements of section 70B15(c). AIndebtedness@
and Aaccounts receivable@ are discrete concepts, one involving
the perspective of a debtor, and the other of a creditor. The
plain language of section 70B15(c) only addresses amounts
owed by the township, not amounts owed to it. Hence, it does
not require reporting of accounts receivable, including the
amounts owed the township for nursing care to defendant=s
mother-in-law.
    The State argues that section 70B15(c) must be read in
conjunction with section 70B30 of the Code because this court
has held that statutes Ashould also be construed in conjunction

                              -9-
with other statutes addressing the same subject.@ In re
Application for Judgment & Sale of Delinquent Properties for
the Tax Year 1989, 167 Ill. 2d 161, 168-69 (1995). Section
70B30 provides:
              A(a) Within 30 days before the annual township
         meeting, the supervisor shall account to the township
         board for all moneys received and disbursed by the
         supervisor in his or her official capacity.
              (b) The supervisor shall provide each member of the
         township board with a copy of his or her statement filed
         in accordance with Section I of the Public Funds
         Statement Publication Act as soon as possible after
         filing the statement.@ 60 ILCS 1/70B30 (West 2004).
We note that this provision is consistent with the requirement
that the supervisor Ashall keep a just and true account of the
receipts and expenditures of all moneys that come into the
supervisor=s hands by virtue of the office, in a book to be
provided for that purpose at the expense of the township.@ 60
ILCS 1/70B25 (West 1998).
    It is apparent from a comparison of section 70B30 with
section 70B15(c) that both statutes address the content of the
supervisor=s annual report. The State argues that because the
statement referenced in section 70B30(b) must detail Aall
moneys received and disbursed,@ the two statutes could only
be reconciled if the annual report included debts owed to the
township. Logic does not compel this conclusion. Both statutes
require the supervisor to report moneys received. Neither
statute, however, requires reporting moneys owed to the
township. Defendant is not accused of failure to report receipts
and disbursements, and the record does not support any
inference that he failed to comply with those requirements.
Therefore, defendant has complied with section 70B30(b) as
well as 70B15(c).
    We conclude that section 70B15(c)(v) did not require
defendant to include his mother-in-law=s indebtedness in his
annual supervisor=s report. Therefore, the indictment,
predicated on his failure to include that debt, does not charge
an offense. Accordingly, the trial court erred in denying


                              -10-
defendant=s motion in arrest of judgment, and the appellate
court erred in affirming the trial court. Hence, we reverse the
judgment of the appellate court as to counts IV, V, and VI of
the indictment. This resolution of defendant=s challenge to
those counts fully disposes of the issue presented by
defendant=s appeal, and thus, we need not consider the
remaining arguments advanced by the parties in defendant=s
appeal.

                        II. State=s Appeal
    We now turn to the State=s appeal. The State contends the
appellate court erroneously interpreted section 33B3(c) of the
Code (720 ILCS 5/33B3(c) (West 1998)), in determining that
counts VII and X of the indictment were insufficient to state a
charge of official misconduct.
    Counts VII and X charge defendant with violating section
33B3(c) of the Criminal Code of 1961, stating, in relevant part:
           AOfficial Misconduct. A public officer or employee
        commits misconduct when, in his official capacity, he
        commits any of the following acts:
                                ***
           (c) With intent to obtain a personal advantage for
        himself or another, he performs an act in excess of his
        lawful authority[.]@ 720 ILCS 5/33B3(c) (West 1998).
    Whether counts VII and X sufficiently allege a crime under
section 33B3(c) again requires interpretation of the statute, and
the standard of review of an issue of statutory construction is
de novo. Collins, 214 Ill. 2d at 214. This court has recognized
that the official misconduct statute requires that the charging
instrument Aspecify the >law= allegedly violated by the officer or
employer in the course of committing the offense.@ Fellhauer v.
City of Geneva, 142 Ill. 2d 495, 506 (1991).
    In Fellhauer, the plaintiff filed a cause of action for
retaliatory discharge against his former employer, the City of
Geneva. Plaintiff, the former director of the city=s electrical
department, claimed his employment was terminated for his
refusal to comply with the mayor=s requests to delay
negotiations for electrical power until after his election and for

                              -11-
refusing to cooperate in the mayor=s solicitation of
postcampaign contributions from city vendors. Plaintiff claimed
that compliance with the mayor=s requests would have violated
the official misconduct statute, thus satisfying the requirement
that to state a valid claim for retaliatory discharge, an employee
must show that the dismissal was against clearly mandated
public policy. See Palmateer v. International Harvester Co., 85
Ill. 2d 124, 134 (1981). On appeal, this court reviewed the
official misconduct statute to determine whether plaintiff=s
allegations were sufficient to state a claim for retaliatory
discharge, and stated:
        Aa charge of official misconduct under section 33B3
        must specify the >law= allegedly violated by the officer or
        employer in the course of committing the offense.@
        Fellhauer, 142 Ill. 2d at 506.
     The State argues that in Fellhauer, this court referred to the
official misconduct only in dicta. The State=s argument
assumes Fellhauer=s analysis of the official misconduct statute
is nonprecedential.
     This court has observed the distinctions between obiter
dictum and judicial dictum. In Nudell v. Forest Preserve District,
207 Ill. 2d 409 (2003), we noted:
             A >The term Adictum@ is generally used as an
        abbreviation of obiter dictum, which means a remark or
        opinion uttered by the way. Such an expression or
        opinion as a general rule is not binding as authority or
        precedent within the stare decisis rule. [Citation.] On the
        other hand, an expression of opinion upon a point in a
        case argued by counsel and deliberately passed upon
        by the court, though not essential to the disposition of
        the cause, if dictum, is a judicial dictum. [Citations.] And
        further, a judicial dictum is entitled to much weight, and
        should be followed unless found to be erroneous.
        [Citation.] Even obiter dictum of a court of last resort can
        be tantamount to a decision and therefore binding in the
        absence of a contrary decision of that court. [Citation.]= @
        Nudell, 207 Ill. 2d at 416, quoting Cates v. Cates, 156
Ill. 2d 76, 80 (1993).


                               -12-
    In Fellhauer, whether plaintiff would have been guilty of
official misconduct if he had complied with the mayor=s request
to delay negotiations was directly at issue. The parties briefed
and argued application of the official misconduct statute in the
context of a retaliatory discharge action. This court noted that it
was questionable whether plaintiff sufficiently alleged facts
demonstrating official misconduct because he failed to specify
a law that would have been violated by his compliance with the
mayor=s request. Fellhauer, 142 Ill. 2d at 506-07. This court
determined, however, that it was not necessary to resolve the
issue because recognition of a retaliatory discharge claim was
not necessary to vindicate the public policy underlying the
official misconduct statute. Fellhauer, 142 Ill. 2d at 507. The
discussion in Fellhauer meets the definition of judicial dictum.
Accordingly, while not essential to the decision, we find
Fellhauer=s analysis of the official misconduct statute entitled to
substantial weight.
    Accordingly, we conclude that the indictment must, at a
minimum, allege facts that would show defendant violated an
identifiable statute, rule, regulation, or tenet of a professional
code and demonstrate how defendant exceeded his lawful
authority. Fellhauer, 142 Ill. 2d at 506; see People v. Bassett,
169 Ill. App. 3d 232, 235 (1988). Although Fellhauer was a civil
action for retaliatory discharge, resolving the issue in that case
depended upon an interpretation of the official misconduct
statute and is, therefore, relevant to our analysis.
    The State admits that counts VII and X do not specify any
law that was violated by defendant. Rather, the State argues
that defendant acted outside his lawful authority by breaching
an Auncodified@ fiduciary duty to the public, Apredicated on
basic moral principles.@ The State cites to Black=s Law
Dictionary 624 (6th ed. 1991), to define this Afiduciary capacity@
or Afiduciary relation,@ and summarizes A[t]his general duty to
act in an ethical and fair manner@ as being the basis of
defendant=s exceeding his lawful authority. The State
recognizes that A[t]here was no specific statute which required
defendant to apprise the township board of the failure of any
person or entity to pay a bill owed to the township@ but argues


                               -13-
that submitting the bills was an Aestablished practice of his
position.@
    The State supports its arguments concerning the general
common law doctrine of Afiduciary duty@ of public officials with
citations to civil cases. The right to a civil remedy for breach of
a statutorily created fiduciary duty is clear. See Madlener v.
Finley, 128 Ill. 2d 147 (1989); Brown v. Kirk, 64 Ill. 2d 144
(1976); City of Chicago ex rel. Cohen v. Keane, 64 Ill. 2d 559
(1976). Nevertheless, the State has not cited, and our research
has not revealed, any case imposing criminal liability for breach
of a common law fiduciary duty.
    We strictly construe criminal statutes in favor of the
accused. People v. Christensen, 102 Ill. 2d 321, 328 (1984).
Further, we may not impose criminal liability upon defendant
simply by accepting the State=s argument that some
amorphous concept of a Abreach of fiduciary duty@ has been
violated. Further, no breach of any statutorily created fiduciary
duty is alleged in the indictment, and defendant was not even
apprised that he was accused of such a breach.
    Our analysis is consistent with previous appellate court
opinions on this issue. In People v. Weber, 133 Ill. App. 3d 686
(1985), the State appealed the trial court=s dismissal of
indictments charging defendant, a State=s Attorney, with official
misconduct under subparagraph (c) of section 33B3. The
indictments alleged that defendant ordered an assistant State=s
Attorney to direct a grand jury to return indictments prior to the
primary election based on improper motivation. The appellate
court held the indictments insufficient for failure to allege
violation of Aa statute, supreme court rule, administrative rule or
regulation or tenet of the Code of Professional Responsibility
with the intent to obtain personal advantage for himself or for
another.@ Weber, 133 Ill. App. 3d at 691. The appellate court
found People v. Samel, 115 Ill. App. 3d 905 (1983), instructive.
Samel held that a charge of official misconduct based on the
violation of a civil or criminal statute, supreme court rule, or
administrative rule would be sufficient even in the absence of a
penalty clause. Other panels of the appellate court have
similarly held that charges of official misconduct must allege
violation of specific laws. See People v. Adams, 64 Ill. App. 3d

                               -14-
547, 548-50 (1978) (the specific criminal conduct under the
official misconduct statute derives its meaning by referring to
acts known to be Aforbidden by law@); Bassett, 169 Ill. App. 3d
at 237 (indictment for official misconduct must state some
underlying violation of a statute, rule, regulation or tenet).
    In the alternative, the State argues that counts VII and X
state a cause of action when the indictment is read together
with counts IV, V, and VI of the indictment. We have already
held that counts IV, V, and VI of the indictment failed to state a
cause of action, and, for the reasons stated in our analysis of
those counts, incorporation of the allegations of counts IV, V,
and VI, does not remedy the deficiency of counts VII and X.
    Accordingly, we hold that the appellate court properly
determined that the State failed to charge adequately the
Aexceeding lawful authority@ element of official misconduct
under section 33B3(c). We therefore affirm the appellate court=s
reversal of defendant=s conviction on counts VII and X.
    Our holding today is mandated by the rules of statutory
construction. By no means should it be construed as an
approval of defendant=s actions. The record establishes that
defendant knew that his wife had not reimbursed the township
for her mother=s nursing home care, yet disclosure was not
made to the township board until defendant=s acrimonious
dissolution of marriage.
    Defendant=s failure to report amounts owing the township is
not criminalized under the official misconduct statute only
because the legislature did not specifically provide for inclusion
of accounts receivables in the annual report. This legislative
scheme is perhaps understandable because townships
typically are not creditors.

                       CONCLUSION
   For the foregoing reasons, we affirm the appellate court=s
reversal of defendant=s convictions on counts VII and X, and
we reverse the appellate court=s affirmance of defendant=s
convictions on counts IV, V, and VI. The judgment of the circuit
court is reversed.



                              -15-
Appellate court judgment affirmed in part
                     and reversed in part;
         circuit court judgment reversed.




        -16-